DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on 21JAN2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, it is unclear what structure is required that provides the function of the mixed fluid inlet allowing the appropriate fluid volume.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,3-5,9 are rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218) and SOWERBY (US 20120312739).
Regarding claim 1, LITTLE ‘245 teaches a separator (title, Fig.) including:
a chamber (Fig. 1 #11) bounded by walls capable of containing a mixed fluid;
a valve (Fig. 1 #15,19) disposed in the chamber comprising:

a drain hole (Fig. 1 #15) for the water phase, the buoyant sealing member capable of sealing the drain hole when resting on the drain hole (P1/right C/L60-66);
a mixed fluid inlet (Fig. 1 #6); and
an overflow weir (Fig. 1 #16) for the oil phase having a top opening above a top of the valve (P1/left C/L43-46).
LITTLE ‘245 does not teach the buoyant sealing member is bounded in a column and the drain hole is at the bottom of the vertical column.
LITTLE ‘218 teaches an oil separator (title, Figs.) comprising:
a chamber (Fig. 1 #5) bounded by walls;
an oil-stop valve (Fig. 1 #15,17), disposed in the chamber, comprising:
a buoyant sealing member (Fig. 1 #15) bounded and vertically moveable (P1/right C/L96-109); and
a drain hole (Fig. 1 #17) at a bottom for a simple and easy alternative for draining the water phase by gravity.
SOWERBY teaches a separator for low discharge applications (title, Figs.) comprising:
a chamber (e.g. Fig. 4c #14) bounded by walls;
a valve (Fig. 4c #34), disposed in the chamber, comprising:

a drain hole (Fig. 2 #82), the buoyant sealing member capable of sealing the drain hole when resting on the drain hole.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the valve of LITTLE ‘245 with a buoyant sealing member bounded by a column and having a drain hole on the bottom as taught by LITTLE ‘218 and SOWERBY in order to provide an improved valve for the water phase with a simple, reliable, and compact construction without moving parts. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Regarding claim 3, LITTLE ‘245 teaches the buoyant sealing member is a ball (Fig. 1 #19).
Regarding claim 4, SOWERBY teaches the buoyant sealing member is designed to float at the oil/water interface (par. [0034]) and thus inherently has a specific gravity of e.g. between 0.94-1 (par. [0048]), which anticipates the claimed range of 0.65 to 1.2.
Regarding claim 5, SOWERBY teaches the column is a vertical column (Fig. 2).
Regarding claim 9, the inlet of the modified device of LITTLE ‘245 is capable of flowing fluid. The claim sets forth a method of operation and thus all limitations of the claim are met.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218), SOWERBY (US 20120312739), and SAGER (US 5505860).
Regarding claim 2, LITTLE ‘245 does not teach the inlet includes both an up-facing exit hole and a down-facing exit hole. However, SAGER teaches a grease and oil trap (title, Figs.) including an inlet (Fig. 3 #22) includes both an up-facing exit hole and a down-facing exit hole (see annotated Fig. 3), which decelerates and deflects the influent such that particulates are not agitated or stirred up thereby improving separations (C4/L34-39,43-45).
Annotated Fig. 3

    PNG
    media_image1.png
    488
    860
    media_image1.png
    Greyscale

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the inlet of LITTLE ‘245 with up-facing and down facing exit holes as taught by SAGER in order to decelerate and deflect the influent such that particulates are not agitated or stirred up thereby improving separations. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218), SOWERBY (US 20120312739), and ALLOUCHE (US 20080105616).
Regarding claim 6, LITTLE ‘245 does not teach the overflow weir is a variable height weir. However, ALLOUCHE teaches a gravity separator for a multi-phase effluent (title, Figs.), wherein a compact oil collector (Fig. 2 #1; par. [0047,0054]) is maintained just below the gas/liquid interface and collects a thin layer (par. [0050]). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the oil-phase weir of LITTLE ‘245 with a movable weir as taught by ALLOUCHE in order to provide a compact weir that efficiently collects the oil as a thin layer, which improves separations. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218), SOWERBY (US 20120312739), and MADDOCK (US 20030127376).
Regarding claims 6-7, LITTLE ‘245 does not teach the overflow weir is a variable height weir. However, MADDOCK teaches fluid control systems (title, Figs.), including a variable height weir (“tulip valve”; Fig. 1A; par. [0040,0345]) capable of being vertically movable and set to a position between a minimum height and a maximum height (via telescopic pipe; Fig. 1A #4) and comprises an upward-facing sloping surface (Fig. 1 #5). MADDOCK teaches the weir is reliable and accurately controls the fluid level (par. [0348]).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LITTLE (US 1626245) in view of LITTLE (US 1635218), SOWERBY (US 20120312739), and HIRSHSTEIN (US 2284737).
Regarding claim 8, LITTLE ‘245 does not teach a bottom of the chamber is slanted down toward a clean out drain. However, HIRSHSTEIN teaches an apparatus for separating liquids of different specific gravities (title, Figs.), wherein the chamber (Fig. 1 #10) has a bottom (Fig. 1 #34) of the chamber that is slanted down toward a clean out drain (Fig. 1 #29) in order to sweep out settled solids and prevent clogging of the apparatus (P1/right C/L43-46; P2/right C/L64-66). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the bottom of LITTLE ‘245 with a sloping bottom as taught by HIRSHSTEIN in order to clean settled solids and prevent clogging. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BOOSEY (US 2268854) discloses a grease trap.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777